 INTERNATIONAL METAL PRODUCTS COMPANY65who was charged with the proper conduct of the election,acquiesced, and did not pursue the matter further. On the basisof the present record we are not able to determine the statusof the receiver-checker and his eligibility to serve as anobserver in a Board-conducted election. The Employer'spacking season, moreover, is too short to make an adequateinvestigation and determination of the issue, and to conductanother election. Accordingly, under all the circumstances,the Board concludes it would not effectuate the policies of theAct to set this election aside. 3Because no labor organization won the election, we shalltherefore issue a certification of results of election to thateffect.This action, however, is without prejudice to the Peti-tioner to file a new petition for representation and certificationof representatives prior to the time when the 1954 packingseason opens.4[The Board certified that a majority of the valid ballots wasnot cast for United Fresh Fruit and Vegetable Workers, LocalIndustrial Union No. 78, CIO, and that this labor organization istherefore not the exclusive representative of the employees ofthe Employer in the unit heretofore found appropriate.]Member Murdock took no part in the consideration of theabove Supplemental Decision and Certification of Results ofElection.3Chairman Farmer would overrule this objection on the ground that the Union waived itsright to object by withdrawing its objection prior to the election.4 We consider that the 39 ballots cast for the Petitioner in the recent election constitute asufficient showing of interest among employees in the appropriate unit to support the enter-tainment of a new petition.ADAM D. GOETTL AND GUST GOETTL, d/b/a INTERNA-TIONAL METAL PRODUCTS COMPANY'andUNITEDSTEELWORKERS OF AMERICA,CIO,Petitioner.CaseNo. 21-RC-3187. November 16, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before FloydC. Brewer, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employeris engagedin commerce within the mean-ing of the National Labor Relations Act.2.The labororganizationsinvolved claim to representcertain employees of the Employer.i The Employer's name appears as amended at the hearing.107 NLRB No. 23. 66DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Sections 2 (6) and (7) of the Act.4.The parties are in general agreement that a unit of allproduction andmaintenance employees at the Employer'sevaporative cooler manufacturing plant, Phoenix,Arizona, ex-cluding office clerical employees, watchmen, guards,profes-sionalemployees,foremen, and all other supervisors asdefined in the Act, is appropriate. Apart from a disagreementas to phraseology to be used in the description of certainclericals,'the only issue concerns the status in the unit ofcertain individuals who are relatedby blood ormarriage tothe partners, Adam and Gust Goettl.The Employer listed the names and relationships of theindividuals involved,' and, relying upon the Sexton Weldingcase,4 urged that all but those expressly excluded from thedefinition of "employee" under Section 2 (3) of the Act, shouldbe included in the bargaining unit and should be deemed eligibleto vote in the election,unless otherwise excluded.Thus, theEmployer would exclude only a son, Donald Goettl, under Sec-tion 2 (3) of the Act, and a brother, John Goettl, who is theplant superintendent.The Petitioner and Intervenor, SheetMetalWorkers International Association, Local 359, AFL,relying upon the Board's decision in the recent Mueller case, 5as well as the decision in an earlier proceeding involving thisEmployer,6contend that the relatives of management involvedherein are ineligible to vote and should be excluded from theunit.The Board has, over a period of years, evolved a policy ofexcluding from bargaining units certain relatives of manage-ment in addition to those specifically excepted under the defini-tion of "employee" in Section 2 (3) of the Act. This policy,having its authority in the Board'sdiscretionary powers indetermining the appropriate unit under Section 9(b), developedfrom a determinationthatcertain close relatives of manage-ment lacked a sufficient community of interest with otheremployees in t4 a bargaining unit to warrant their inclusion2 The Employer objected to listing among the inclusions the term "plant clericals"becauseitwas not sure what employees that term would cover.However,the Employer did not urgethe exclusion of any job classification which would fall within this general term, and the onlycategory of employee referred to at the hearing which may fall within the term"plant clercial"was shipping and receiving employees whom the Employer indicated it would regard as part ofproduction and maintenance.As the disagreement appears to be one of unit description ratherthan scope, we shall eliminate the phrase "plant clericals," and specifically include shippingand receiving employees However, this is not intended to exclude any classification of em-ployee customarily included in production and maintenance units as plant clericals3 Involved are individuals with relationships to Adam and Gust Goettl as follows: DonaldGoettl, son; John Goettl, brother; Albert Goettl, brother, George Thomas, brother-in-law;Emil Goettl, nephew; Phillip Goettl, nephew; Ernie Bauer, nephew by marriage, Ralph Hill,nephew by marriage; and Barbara Ann Goettl,neice by marriage.4N L R. B v. Sexton Welding Co , 203 F. 2d 940 (C A. 6), denying enforcement of 100NLRB 3445 P. A. Mueller and Sons, Inc., 105 NLRB 552.6International Metal Products Company, 104 NLRB 1076. INTERNATIONAL METAL PRODUCTS COMPANY67therein.However,itappearsthatwhatwas originally anevaluation and weighing of interests,wherein recognition wasgiven to tiescreated by family kinship,became under thispolicy an irrebutableconclusion that the mere existence of sucha relationship within a given area negatedthe possibility ofthe existenceof any communityof interest.Reexaminationof this policy leadsus to the conclusion thatits automatic application does not warrant continuation. We areconvincedthat the merecoincidenceof a familyrelationshipbetween anemployee and his employerdoes not negate themutuality of employmentinterestwhichan individual shareswith fellow employees,absent evidencethat because of suchrelationshiphe enjoysa specialstatus which allieshis interestswith thoseofmanagement.In the instant case, DonaldGoettl,employed byhis parent,and John Goettl,a supervisor,are notemployeeswithin themeaning ofSection 2 (3) of the Act andaccordingly are excluded from the unitherein foundappropriate.All otherrelatives listed in this case are employees withinthemeaning of Section2 (3) of the Act. As we have found thatfamily relationship,in and of itself,is an insufficient groundupon whichto establish a findingof a lack ofinterest in commonwith other employees in the unit, we find that all relatives whoare employeeswithin themeaning oftheAct, andnot dis-qualifiedon other grounds,are properly a part of the appro-priate unit,and are entitled to vote in the election hereindirected.We find that all productionand maintenanceemployees at theEmployer's evaporativecooler manufacturingplant at Phoenix,Arizona, includingleadmen andshippingand receiving em-ployees, but excluding Donald Goettl,all office clerical em-ployees,watchmen, guards,professionalemployees, PlantSuperintendent John Goettl,foremen, andall othersupervisorsas definedin the Act,constitutea unit appropriate for thepurposes of collectivebargainingwithin themeaning of Section9 (b) of the Act.[Text of Direction of Election omitted from publication.]Member Murdock,dissentingin part:IwouldcontinuetheBoard precedentof excluding frombargaining units close relatives of management, as a sound,salutary,and time-testedpractice which hasexisted from theearliestdays of Board history, whichwas left unchanged andsanctionedby the Congress in the 1947amendmentsto the Act,and which the Board only recentlyreiterated and reexplicatedin its decisionin P. A. Muellerand Sons, Inc.,105 NLRB 510.The Muellercase(inwhich I didnot participate)sets forthin clear terms the essentialfactors which, in my view, stillrequire theresult adhered to by the Board in the past,in thesewords: 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board's policy of excluding such near relatives [ason and nephew of the corporation president] is based onSection 9 (b) of the Act, under which the Board must inevery case determine the unit appropriate for bargainingpurposes. In making this determination, the Board longhas excluded fromthe appropriate unitthose employees wholack sufficient interests in common with the employeesincluded in the unit. The Board early decided in this con-nection that the familial bond between an employer and em-ployee is in certain cases so close as to'remove the nearrelative from the "community of interest" shared by theother employees. The interests of such near relatives areidentified not with their fellow-workers, but with manage-ment itself.The practice of excluding close relatives of managementrests on afurther practical ground. Pursuant to Section9 (b), the Board must determine the bargaining unit thatwill "assure to employees the fullest freedom in exercisingthe rights guaranteed by this Act," including the right toorganize among themselves and to bargain collectivelywithout interference, restraint or coercion. The inclusionof a close relative of the employer in a bargaining unitwith the other employees in a particular plant may aseffectively hinder the employees in organizing themselvesand bargaining collectively as would the intrusion of anyrepresentative of management. In the eyes of the otheremployees, a son or nephew of the employer, although hemay work with other workers, is intimately allied withmanagement.Accordingly, the employees well may viewwith suspicion his membership in the bargaining unit,especiallywhere, as here, the employing enterprise issmall and closely held.The Board's interpretation of Section 9 (b) as grantingitdiscretion to exclude close relatives prevailed underthe original Act. Congress did not in any respect alterthispractice in the amended Act. [Citation of casesomitted.]These were the uncomplicated considerations underlyingthe practice of excluding close relatives of management whichin essencethe Board consistently relied upon through the years,as a reading of the cases clearly shows. The early Board casesare in this respect indistinguishable from the later ones. I canfind no supporting basis for the purported summary historicalanalysis of Board precedents which the majority makes asfollows: ". . . it appears that what was originally an evaluationand weighing of interests, wherein recognition was given totiescreated by family kinship, became under this policy anirrebuttable conclusion that themere existence of such arelationship within a given area negated the possibility of theexistence of any community of interest." If the suggestion of INTERNATIONAL METAL PRODUCTS COMPANY69my colleagues is that such a consluion should be rebuttable,what evidence is there in this case to rebut the conclusion?But it appears that a new rule is announced in the majoritydecision in this case which establishes in practical effect the"irrebuttable conclusion"for the inclusion of close relativesofmanagement in the unit.Thus, under the new rule, towarrant exclusion from the unit of a close relative(other than"any individual employed by his parent or spouse"--Sectiont (3) of the Act),itmust be affirmatively shown that"becauseof such relationship he enjoys a special status which allieshis interests with those of management." Suchevidence, itappears to me, is virtually foreclosed.For it must be appre-ciated that apart from the fact itself of the existence of aclose family relationship,there is as a practical matter littleprobative evidence that can effectively be offered to establishthe necessary link with management to justify exclusion underthe new rule.Moreover,as a matter of good administration Isee no reason why the Board should clutter up its records andunnecessarily multiply the issues to be decided in making unitdeterminations by making microscopic examinations of theexact extent to which each relative involved in a case hasachieved some special status Dr benefit by reason of the familialbond.If the contention is made that John Doe has received araise or been given a promotion after 6 months because he isa close relative of the employer and the employer asserts thatitwas because the quality of his work was of a higher orderthan that of his other employees,are we to dissipate ourenergies to litigate fully and decide such questions?Ido not read(nor does the majority opinion even so contend)the language in the amendedAct which explicitlyexcludes fromthe definition of employee"any individual employed by hisparent or spouse"as requiring,that an individual employed byhis son,or daughter,or brother,or sister,or other closerelative,must be included in the unit,excepting only where itcan be affirmatively and indpendently,shown that because ofthe family relationship,the interests of such an individual areallied with management. Accordingly,Iwould exclude from theunit in this case those individuals who would have been excludedunder past holdings of the Board as close relatives of the em-ployer.Ifurther note that the action of the majority in changing theBoard'srule on the exclusion of close relatives in this caseprejudices the Petitioner and Intervenor who were not undernotice at the time of the hearing thatthey had a burden to showthat special status had been accorded the relatives here in orderto get them excluded.